Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-2, 4, 8-10, 15-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JAKUBOWSKI (US 2014/0266025) in view WANG et al (US 2021/0013747)
Regarding claim 1, 9, 16,  JAKUBOWSKI discloses a portable reader for wirelessly interrogating a sensor, the portable reader comprising:
one or more antennas configured to transmit a power signal to the sensor (JAKUBOWSKI: Fig. 1, ¶25-26, Fig. 7, Fig. 8A, a status indication is  received by the interrogator in form of a response to an interrogating signal; the transmitter is capable of sending a power signal); 
a power generator configured to generate the power signal for transmission by the one or more antennas (JAKUBOWSKI: Fig. 8A, Fig. 7, ¶60, power is generated using a power generator by way of a power generating equipment); and 
a controller configured to reduce a magnitude of the power signal in response to an indication from an indication received from the sensor signal that a state of charge of the sensor reaches a threshold value (JAKUBOWSKI: Fig. 8A, Fig. 7, ¶62-64, ¶83,  power is generated using a power generator by way of a power generating equipment is reduced to a lower value when the status indication indicate the battery is charged; JAKUBOWSKI: Fig. 1, ¶25-26, Fig. 7, Fig. 8A, a status indication is  received by the interrogator in form of a response to an interrogating signal).
JAKUBOWSKI remains silent regarding a power generator being a power amplifier.
WANG: ¶38, power amplifier is used to generate and control output power signal; ¶45, antenna array is patch antenna array).
A person of ordinary skill in the art working with the invention of JAKUBOWSKI would have been motivated to use the teachings of WANG as it enables a complex beamforming that may be required to achieve a satisfactory charging efficiency, as well as meeting FCC's safety requirements (¶5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of JAKUBOWSKI with teachings of WANG in order to improving induction charging and compiling with FCC requirements.


Regarding claim 2,  JAKUBOWSKI modified by WANG discloses a portable reader of claim 1, wherein the state of charge of the sensor is a state of charge of an energy storage unit in the sensor, wherein the portable reader is configured to charge the energy storage unit via the transmitted power signal (JAKUBOWSKI: ¶62, ¶32, status indicating indicate the state of the energy stored in the battery; the portable device/interrogate/charger is configured to charge the energy storage unit).

Regarding claim 4, 10, 17,JAKUBOWSKI modified by WANG discloses portable reader of claim 1/9/16, wherein the controller is configured to receive the indication from JAKUBOWSKI: ¶85, bluetooth for wireless communication; Fig. 4, indication via wireless communication).

Regarding claim 8, 15, 20, JAKUBOWSKI modified by WANG discloses portable reader of claim 1/9/16, wherein the one or more antennas in the portable reader are configured to transmit the power signal and receive the indication signal at two different frequencies in the industrial, scientific and medical (ISM) band (JAKUBOWSKI: ¶56, ¶83, different frequencies in the WiFi band).





Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JAKUBOWSKI modified by WANG as applied to claim 2 above, further in view MILLER (US 2020/0321787)
Regarding claim 3, JAKUBOWSKI modified by WANG discloses portable reader of claim 2, wherein the threshold value for the state of charge of the energy storage unit is a threshold value for supporting a operation of the sensor (JAKUBOWSKI: ¶63, status indicating indicate the state of the energy stored in the battery; the portable device/interrogate/charger is configured to charge the energy storage unit; this way an operation of sensor is supported where the sensor is always charged).
JAKUBOWSKI modified by WANG remains silent regarding the operation being steady state operation.
However, MILLER (US 2020/0321787) discloses the operation being steady state operation (MILLER: ¶69, a steady state operation is supported).
A person of ordinary skill in the art working with the invention of JAKUBOWSKI modified by WANG would have been motivated to use the teachings of MILLER as it provides a way to minimize timing to reach and keep a steady state of the battery (¶2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of JAKUBOWSKI modified by WANG with teachings of MILLER in order to improving steady state equilibrium.


Claim 5-6, 11-12, is/are rejected under 35 U.S.C. 103 as being unpatentable over JAKUBOWSKI modified by WANG as applied to claim 2 above, further in view LUK (US 2020/0235713)


Regarding claim 5,11, JAKUBOWSKI modified by WANG discloses portable reader of claim 1.
 JAKUBOWSKI modified by WANG remains silent regarding, however, LUK (US 2020/0235713) discloses the controller comprises a digital-to-analog convertor (DAC) LUK: Fig. 1, Fig. 2, Fig. 3, an DAC converter is connected to a gain control input for controlling the gain control input to the Power Amplifier ).
A person of ordinary skill in the art working with the invention of JAKUBOWSKI modified by WANG would have been motivated to use the teachings of LUK as it provides a well-known technique to control the power of the output of the power amp for a consistent output (¶5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of JAKUBOWSKI modified by WANG with teachings of LUKE in order to improving steady state equilibrium for the output of the amplifier.

Regarding claim 6, 12, JAKUBOWSKI modified by WANG modified by LUK discloses portable reader of claim 5, further comprising: a detector configured to monitor an output power of the PA, wherein the controller is configured to adjust an analog signal at the gain control input terminal of the PA in response to a change in the monitored output power, such that the output power is maintained at a pre- determined level (LUK: ¶19, a output peak is detected and based on that the input gain to the amplifier is controlled; Fig 1, the output of the amplifier is thus controlled to be steady).


Claim 7, 13-14, 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over JAKUBOWSKI (US 2014/0266025) modified by WANG as applied to claim 2 above, further in view OGAWA et al (US 2019/0252919)

Regarding claim 7, 13-14, 19 JAKUBOWSKI modified by WANG discloses portable reader of claim 1/9, further comprising: maintaining the frequency of the power signal at a frequency (JAKIBOWSKI: ¶83, a frequency is maintained for the generated power signal)
JAKUBOWSKI modified by LIU remains silent, however, OGAWA et al (US 2019/0252919) discloses a voltage-controlled oscillator coupled to the PA and configured to modulate a frequency of the power signal, wherein the voltage-controlled oscillator is part of a phase-locked loop (PLL) that is configured to maintain the frequency of the power signal at a pre-determined frequency (OGAWA: Fig. 15, ¶171-172, the PLL and the VCO are coupled to the PA for maintaining a certain frequency of the PA).
A person of ordinary skill in the art working with the invention of JAKUBOWSKI modified by LIU would have been motivated to use the teachings of OGAWA as it provides a well-known technique to control the power of the output of the power amp for a consistent output (¶5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of JAKUBOWSKI modified by LIU with teachings of OGAWA in order to improving steady state equilibrium for the output of the amplifier.
Response to Arguments
12/7/2021 have been fully considered but they are not persuasive.
Applicants argue, 
“
    PNG
    media_image1.png
    112
    693
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    355
    712
    media_image2.png
    Greyscale
”
Examiner respectfully disagrees with the above arguments. Applicants take a position that JAKUBOWSKI does not teach a “patch” antenna and because it teaches wireless transfer protocols defined by Qi standard and power transmitting protocol that can includes “a particular frequency” and a “particular level of intensity of an inductive”, a person of ordinary skill in the art would not be motivated to use a patch antenna instead of or in addition to the coil antenna. Examiner respectfully submits that 
A person of ordinary skill in the art working with the invention of JAKUBOWSKI modified by LIU would have been motivated to use the teachings of OGAWA as it provides a well-known technique to control the power of the output of the power amp for a consistent output (¶5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of JAKUBOWSKI modified by LIU with teachings of OGAWA in order to improving steady state equilibrium for the output of the amplifier.
All remaining arguments are based on the arguments addressed as above, and are therefore fully addressed as above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524.  The examiner can normally be reached on M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461